Title: To James Madison from John Norris, 13 June 1803
From: Norris, John
To: Madison, James


Dear Sir,
Salem, June 13, 1803.
I receiv’d your esteemed favour of the 2d. Inst. and note the Contents. Inclosed you have a Copy of the Letter of Attorney & Assignment, from Capt. Ingersoll to me—The Original being sent on to Cadiz. On my transmitting to you the Assignment from Capt. Ingersoll, you observe, that you will direct the amount to be paid to my order. I should take it kind, if proper, that you would give me an order on our Collector here.
It appears by Mr. Young’s statement, that he received the money for the Award 6th. Decr. 1799. and then held it subject to the orders of our Government, this being the case, and the money actually applied for the use of our Government, as Mr. Young says in his Letter, “already mortgaged for current expences,” which his accounts, he observed will manifest, I am of opinion, that it will be but just and right that I should be allowed Interest—I leave it with you, after you have perused the papers to adjust the business in such a manner, as you may think proper, and right. I am, with great respect, Your Obedt. Servt.
Jno. Norris
 

   
   RC and enclosures (DNA: RG 59, ML). For enclosures, see n. 2.



   
   An asterisk was placed here and a note added in the bottom left margin: “Papers not enclosed. N.”



   
   The enclosures are John White to Norris, 4 Dec. 1802 (2 pp.), reporting Moses Young’s inability to pay the money in question without orders from the secretary of state; Young to Joseph White, 14 Dec. 1802 (2 pp.), explaining his reasons for not making the payment and suggesting that Norris make direct application to JM for the money; and Joseph White to Norris, 14 Mar. 1803 (2 pp.), enclosing Young’s letter.


